This is an action to recover on the double indemnity clause in a life insurance policy issued by the defendant to Furman G. Collins, now deceased. The plaintiff contended that the evidence was sufficient to carry the case to the jury upon the issue as to whether the death of the insured resulted directly or indirectly from bodily injury effected solely through external, violent and accidental means. The defendant contended that the evidence was insufficient for that purpose. The trial judge held with the plaintiff and the jury answered the issue in favor of the plaintiff. From judgment predicated upon the verdict, the defendant appealed, assigning error.
The Court being evenly divided in opinion, Connor, J., not sitting, the judgment of the Superior Court is affirmed, as the disposition of this appeal, without becoming a precedent, in accord with the practice of the Court. Martin v. R. R., 208 N.C. 843.
Affirmed.